Crew III, J.
Appeal from a judgment of the Supreme Court (Teresi, J.), entered August 8, 1996 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination computing petitioner’s minimum period of imprisonment.
Petitioner, a prison inmate, presently is serving a series of prison sentences for various crimes dating back to 1986. In May 1996, petitioner commenced this proceeding pursuant to CPLR article 78 contending that respondents had erred in calculating his minimum sentence and, hence, his eligibility date for parole. Respondents answered, contending that petitioner’s sentence had been properly calculated and his jail time appropriately credited. Supreme Court dismissed the petition and denied petitioner’s subsequent motion to reargue, and this appeal ensued.
We have been advised by the Attorney-General’s brief that petitioner appeared before the Parole Board in March 1997. Thus, to the extent that petitioner contends that respondents erred in calculating his minimum period of imprisonment and, therefore, his parole eligibility date, such arguments have been rendered moot (see, Matter of Viserto v Coombe, 238 AD2d 646, lv denied 90 NY2d 804). Petitioner’s remaining contentions, including his assertion that respondents did not properly credit his jail time, have been examined and found to be lacking in merit.
Mikoll, J. P., Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.